1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.
 6   IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 7 ILENE BELL-GIBSON,

 8          Plaintiff-Appellee,

 9 v.                                                                           NO. 31,047

10 JASEN GIBSON,

11          Defendant-Appellant.

12 APPEAL FROM THE DISTRICT COURT OF DOÑA ANA COUNTY
13 James T. Martin, District Judge

14 E. Ann Strahan
15 Las Cruces, NM

16 for Appellee

17 Dania R. Johnson
18 Las Cruces, NM

19 for Appellant

20                                 MEMORANDUM OPINION

21 VIGIL, Judge.

22          Summary affirmance was proposed for the reasons stated in the notice of

23 proposed summary disposition. No memorandum opposing summary affirmance has

24 been filed and the time for doing so has expired.
2
1      AFFIRMED.

2      IT IS SO ORDERED.



3                                     _______________________________
4                                     MICHAEL E. VIGIL, Judge


5 WE CONCUR:



6 _________________________________
7 JAMES J. WECHSLER, Judge



8 _________________________________
9 TIMOTHY L. GARCIA, Judge




                                  3